DETAILED ACTION
Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aly Dossa on 08/11/2022.
The application has been amended as follows:
(Currently Amended) A system for managing storage of data in composed information handling systems, comprising:
storage for storing storage information; and
a system control processor manager programmed to:
obtain a composition request for a composed information handling system;
identify at least one compute resource set having compute resources specified by the composition request;
identify at least one hardware resource set having hardware resources specified by the composition request, wherein the hardware resources comprise a local device for storing data and a local data processor adapted to service writes using the local device and at least one remote device;
setup storage management services for managing writes of data to the at least one hardware resource set using an at least one control resource set and the at least one compute resource set to obtain logical hardware resources, wherein: 
the local data processor is programmed to preferentially service the writes of the data using the local device rather than the at least one remote device; 
setting up the storage management services comprises:
preparing at least one compute resource of the compute resource set to execute a target agent to perform storage management services based on storage information, wherein the at least one compute resource comprises the local data processor; and
preparing the at least one control resource set to generate and maintain storage information associated with the at least one hardware resource set; 
the target agent is programmed to:
obtain a storage request of data from an application of applications executing on the at least one compute resource set;
in response to obtaining the storage request: 
obtain storage information associated with the at least one hardware resource set;
identify a storage resource of the at least one hardware resource set to service the storage request; and 
write the data to the identified storage resource; and
present the logical hardware resources using the at least one control resource set to the at least one compute resource set as bare metal resources to instantiate a composed information handling system to service the composition request.
(Cancelled) 
(Currently Amended) The system of claim [[2]] 1, wherein performing at least a portion of the storage management services is transparent to at least a portion of applications executing on the at least one compute resource set. 
(Currently Amended) The system of claim [[2]] 1, wherein the storage information specifies storage utilization and storage availability of storages resources of the at least one hardware resource set; wherein the storage resources comprise the local device and the at least one remote device.
(Cancelled) 
(Currently Amended) The system of claim [[5]] 1, wherein the application is associated with the target agent.
(Currently Amended) The system of claim [[5]] 1, wherein the application is associated with an unavailable target agent.
(Currently Amended) The system of claim [[5]] 1, wherein the storage information is obtained from the at least one control resource set.
(Currently Amended) The system of claim [[5]] 1, wherein the at least one control resource set comprises a system control processor.
(Original) The system of claim 9, wherein the system control processor is programmed to:
identify available storage resources of the at least one hardware resource set;
identify storage utilization of the available storage resources; 
generate storage information based on the available storage resources and the storage utilization; and
send the storage information to the target agent.
(Currently Amended) A method for managing storage of data in composed information handling systems, comprising:
obtaining a composition request for a composed information handling system;
identifying at least one compute resource set having compute resources specified by the composition request;
identifying at least one hardware resource set having hardware resources specified by the composition request, wherein the hardware resources comprise a local device for storing data and a local data processor adapted to service writes using the local device and at least one remote device;
setting up storage management services for managing writes of data to the at least one hardware resource set using an at least one control resource set and the at least one compute resource set to obtain logical hardware resources, wherein: 
the local data processor is programmed to preferentially service the writes of the data using the local device rather than the at least one remote device; 
setting up the storage management services comprises:
preparing at least one compute resource of the compute resource set to execute a target agent to perform storage management services based on storage information, wherein the at least one compute resource comprises the local data processor; and
preparing the at least one control resource set to generate and maintain storage information associated with the at least one hardware resource set; 
the target agent is programmed to:
obtain a storage request of data from an application of applications executing on the at least one compute resource set;
in response to obtaining the storage request: 
obtain storage information associated with the at least one hardware resource set;
identify a storage resource of the at least one hardware resource set to service the storage request; and 
write the data to the identified storage resource; and
presenting the logical hardware resources using the at least one control resource set to the at least one compute resource set as bare metal resources to instantiate a composed information handling system to service the composition request.
(Cancelled) 
(Currently Amended) The method of claim [[12]] 11, wherein performing at least a portion of the storage management services is transparent to at least a portion of applications executing on the at least one compute resource set. 
(Currently Amended) The method of claim [[12]] 11, wherein the storage information specifies storage utilization and storage availability of storages resources of the at least one hardware resource set; wherein the storage resources comprise the local device and the at least one remote device.
(Cancelled) 
(Currently Amended) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing storage of data in composed information handling systems, the method comprising: 
obtaining a composition request for a composed information handling system;
identifying at least one compute resource set having compute resources specified by the composition request;
identifying at least one hardware resource set having hardware resources specified by the composition request, wherein the hardware resources comprise a local device for storing data and a local data processor adapted to service writes using the local device and at least one remote device;
setting up storage management services for managing writes of data to the at least one hardware resource set using an at least one control resource set and the at least one compute resource set to obtain logical hardware resources, wherein: 
the local data processor is programmed to preferentially service the writes of the data using the local device rather than the at least one remote device; 
setting up the storage management services comprises:
preparing at least one compute resource of the compute resource set to execute a target agent to perform storage management services based on storage information, wherein the at least one compute resource comprises the local data processor; and
preparing the at least one control resource set to generate and maintain storage information associated with the at least one hardware resource set; 
the target agent is programmed to:
obtain a storage request of data from an application of applications executing on the at least one compute resource set;
in response to obtaining the storage request: 
obtain storage information associated with the at least one hardware resource set;
identify a storage resource of the at least one hardware resource set to service the storage request; and 
write the data to the identified storage resource; and
presenting the logical hardware resources using the at least one control resource set to the at least one compute resource set as bare metal resources to instantiate a composed information handling system to service the composition request.
(Cancelled) 
(Currently Amended) The non-transitory computer readable medium of claim [[17]] 16, wherein performing at least a portion of the storage management services is transparent to at least a portion of applications executing on the at least one compute resource set. 
(Currently Amended) The non-transitory computer readable medium of claim [[17]] 16, wherein the storage information specifies storage utilization and storage availability of storages resources of the at least one hardware resource set; wherein the storage resources comprise the local device and the at least one remote device.
(Cancelled) 

Allowable Subject Matter
Claims 1, 3, 4, 6-11, 13, 14, 16, 18, and 19 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	US 20210117822 A1 - reducing the impact of persistent storage failures. Specifically, a system may monitor persistent storages and generate predictions of when such storages are likely to fail. The generated predictions may be used to proactively address potential future failures of the persistent storages. A failure prediction system may generate predictions of future persistent storage failures in a manner that is computationally efficient. To generate the predictions, the system may utilize at least two prediction frameworks (e.g., trained machine learning models). The first of the prediction frameworks may generate accurate predictions at a higher computational cost than the second prediction framework. The second predictions framework may be a refined version of the first prediction framework that generates predictions in a computationally efficient manner. The second prediction framework may utilize smaller amounts of data for generating predictions than the first prediction framework.
	US 20170003948 A1 - predicting deployment success of a continuous deployment pipeline is provided. Initially, a user request may be received for node data from nodes that correspond to steps in the pipeline. The requests for node data may then be distributed to the appropriate nodes in the pipeline based on the received user request. Thereafter, the requested node data may be received as a response from the appropriate nodes in the pipeline and stored in a data repository. Then, a success prediction score may be calculated based on the stored node data and 
historical data. Finally, the calculated success prediction score may be displayed to the user through a dashboard.
	US 10915830 B2 - generating predictive alerts. In one or more embodiments, a seasonal model is generated, the seasonal model representing one or more seasonal patterns within a first set of time-series data, the first set of time-series data comprising data points from a first range of time. A trend-based model is also generated to represent trending patterns within a second set of time-series data comprising data points from a second range of time that is different than the first range of time. A set of forecasted values is generated based on the 
seasonal model and the trend-based model. Responsive to determining that a set of alerting thresholds has been satisfied based on the set of forecasted values, an alert is generated.
	However, all cited prior arts of record fail to disclose in claims 1, 11, and 16, “obtain a composition request for a composed information handling system; identify at least one compute resource set having compute resources specified by the composition request;
identify at least one hardware resource set having hardware resources specified by the composition request, wherein the hardware resources comprise a local device for storing data and a local data processor adapted to service writes using the local device and at least one remote device;
setup storage management services for managing writes of data to the at least one hardware resource set using an at least one control resource set and the at least one compute resource set to obtain logical hardware resources, wherein: the local data processor is programmed to preferentially service the writes of the data using the local device rather than the at least one remote device; and setting up the storage management services comprises: preparing at least one compute resource of the compute resource set to execute a target agent to perform storage management services based on storage information, wherein the at least one compute resource comprises the local data processor; and preparing the at least one control resource set to generate and maintain storage information associated with the at least one hardware resource set; 
the target agent is programmed to: obtain a storage request of data from an application of applications executing on the at least one compute resource set; in response to obtaining the storage request: obtain storage information associated with the at least one hardware resource set;
identify a storage resource of the at least one hardware resource set to service the storage request; and write the data to the identified storage resource; and present the logical hardware resources using the at least one control resource set to the at least one compute resource set as bare metal resources to instantiate a composed information handling system to service the composition request.” (And similar limitations)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20210303695 A1 - to determine a susceptibility of a trained machine learning model to a cybersecurity threat. The mechanisms execute a trained machine learning model on a test dataset to generate test results output data, and determine an overfit measure of the trained machine learning model based on the generated test results output data. The overfit measure quantifies an amount of overfitting of the trained machine learning model to a specific sub-portion of the test dataset. The mechanisms apply analytics to the overfit measure to determine a 
susceptibility probability that indicates a likelihood that the trained machine learning model is susceptible to a cybersecurity threat based on the determined amount of overfitting of the trained machine learning model. The mechanisms perform a corrective action based on the determined susceptibility probability.
	US 7886046 B1 - to specifying, analyzing and evaluating systems such as distributed content distribution networks. Systems and methods are provided to predict how new deployments and changes to existing architectures will impact the networks. A network design may prepare a “what-if” scenario and the impact of this scenario may be predicted. Various tools are provided to determine relevant network variables and collect data about such variables, to learn what dependencies may exist among relevant variables, to prepare an input distribution and to output a predicted impact for the what-if scenario. Thus, a system designer is able to see a predicted impact that a network change or new deployment will have without having to resort to back of the envelope calculation or costly field deployments.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642